 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this “Agreement”) is entered into as of
April 26th, 2017, by and between MEDITE Cancer Diagnostics, a corporation (the
“Company”), and Susan Weisman (the “Executive” as “Chief Financial Officer”).
 
Statement of Purpose
 
WHERREAS the Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement;
 
WHERREAS Executive acknowledges and agrees that through her association with the
Company as an employee, her will acquire a considerable amount of knowledge and
goodwill with respect to the business of the Company, which knowledge and
goodwill are highly valuable to the Company and which would be detrimental to
the Company if used by Executive to compete with the Company; and
 
WHERREAS the Company wishers to protect its investment in its business,
employees, customer relationships, and confidential information, by requiring
Executive to abide by certain restrictive covenants regarding confidentiality
and other matters, each of which is an inducement to the Company to employ
Executive;
 
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Employment. Subject to the terms and conditions of this Agreement, the
Company employs Executive, and Executive accepts such employment, commencing on
April 26th, 2017 (the “Commencement Date”), and ending when terminated by either
party. In connection with Executive’s employment hereunder, Executive’s prior
consulting relationship with the Company, and any consulting agreement
evidencing such relationship, is hereby terminated as of the Commencement Date.
Executive’s employment with the Company is at-will, and either party can
terminate the employment relationship and/or this Agreement at any time, for any
or no cause or reason, and with or without prior notice.
 
2. Position; Duties. Executive will serve as the Company’s Chief Financial
Officer (CFO). Executive will report to the Company’s Chief Executive Officer.
Executive will perform such services for the Company and have such powers,
responsibilities and authority as are customarily associated with her position
and shall perform such other duties as may otherwise be reasonably assigned to
the Executive from time to time by the Company. Executive will devote her full
business time to the affairs of the Company and to her duties hereunder, and
will perform her duties diligently and to the best of her ability, in compliance
with the Company’s policies and procedures and the laws and regulations that
apply to the Company’s business.
 
3. Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, the Company will provide the following
compensation and benefits during Executive’s employment hereunder.
 
(a) Base Salary. The Company will initially pay Executive a base salary at an
annual rate of One Hundred Twenty Thousand Dollars ($120,000) (the “Base
Salary”). The Base Salary will be payable in bi-weekly installments in
accordance with the Company’s customary payroll practices as in effect. The Base
Salary will be reviewed by the Company from time to time, and may be increased
in the sole discretion of the Chief Executive Officer and Board of Directors.
The Base Salary may also be decreased by the Company in connection with any
Company-wide decrease in executive compensation, provided that in connection
with such reduction Executive will not experience a proportional decrease
greater than that of any other similarly-situated employe
 
(b) Annual Bonus. Executive will be eligible to receive an annual calendar year
bonus (the “Annual Bonus”) in an amount, and based on such criteria, as
determined in the reasonable discretion of the Chief Executive Officer and
Company’s Board of Directors (the “Board”). (For the partial year 2017 a bonus
amount will be established with important milestones determined to direct the
amount and timing of such bonus). Going forward the Annual Bonus for any given
year will be payable between January 1 and March 15 in the year immediately
following the year in which the Annual Bonus, if any, is earned. Executive must
be employed by the Company on the date on which the Annual Bonus is paid in
order to receive the Annual Bonus for that year. The Chief Executive Officer
will have the sole discretion to establish any applicable bonus criteria, to
determine whether and to what extent the criteria have been met, to determine
whether to pay an Annual Bonus, and to determine the amount of the Annual Bonus.
 
 
 
 

 
 
(c) Restricted Stock. Subject to approval by the Board, the Company will grant
to Executive 200,000 shares of the restricted common stock of the Company (the
“Shares”). The Shares will vest and be issued in three (3) equal installments on
each of the first three annual anniversary dates of the Commencement Date, so
long as Executive remains employed by the Company through each such vesting
date. In addition, any unvested Shares will automatically accelerate and become
vested upon a Change in Control (as defined below), so long as Executive remains
employed by the Company on the date of such Change in Control. For purposes of
this Agreement, “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events (excluding in any case transactions in which the Company or its
successors issues securities to investors primarily for capital raising
purposes): (i) the acquisition by a third party of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction; (ii) a merger, consolidation or similar
transaction following which the stockholders of the Company immediately prior
thereto do not own at least fifty percent (50%) of the combined outstanding
voting power of the surviving entity (or that entity’s parent) in such merger,
consolidation or similar transaction; or (iii) the sale, lease, exclusive
license or other disposition of all or substantially all of the assets of the
Company.
 
(d) Vacation. Executive will be entitled to paid vacation days in accordance
with the Company’s vacation policy. Unless otherwise provided by the Company’s
vacation policy, accrued but unused vacation time does not carry over from one
calendar year to the next, and is not paid out upon termination for any reason.
 
(e) Benefits. Executive will be eligible to participate in any medical, dental,
profit sharing or other employee benefit plans of the Company, if any, on the
same basis and subject to the same qualifications and limitations, as other
similarly situated employees of the Company. In addition, prior to such time as
the Company offers group health insurance to its employees, the Company will
provide to Executive a reimbursement of monthly amount of up to $923, which
amount Executive may use to purchase health insurance for herself and her
family. This amount may increase from time to time based on premium increases.
Such reimbursement will end when the Company offers group health insurance to
its employees, with similar terms and coverage, or when Executive’s employment
ends, whichever comes earlier. Coverage for Executive will be paid in full by
the Company, or up to the reimbursement level to Executive at the time of the
implementation of a group health insurance plan. Nothing in this Agreement will
be deemed to alter the Company’s rights to modify or terminate any such plans or
programs in its sole discretion.
 
(f) Withholdings. The Company will withhold from any amounts payable under this
Agreement such federal, state and local taxes as the Company determines are
required to be withheld pursuant to applicable law.
 
4. Reimbursement of Expenses. The Company will reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of her duties hereunder, subject to Executive’s compliance with the
Company’s reimbursement policies in effect from time to time. Such
reimbursements will be made in a timely manner and in accordance with the
policies of the Company. The Executive is to submit all expenses incurred no
later than December 31 of the year following the year in which Executive incurs
such expense. The amount of expenses eligible for reimbursement during one year
will not affect the expenses eligible for reimbursement in any other year, and
is not subject to liquidation or exchange for another benefit.
 
5. Effect of Termination. When Executive’s employment with the Company is
terminated for any reason, Executive, or her estate, as the case may be, will be
entitled to receive the compensation and benefits earned through the effective
date of termination, along with reimbursement for any outstanding business
expenses that Executive has timely submitted for reimbursement in accordance
with the Company’s expense reimbursement policy or practice. Except as expressly
provided above or as otherwise required by law, the Company will have no
obligations to Executive in the event of the termination of this Agreement for
any reason.
 
6. Representations of Executive. Executive represents and warrants that she is
not obligated or restricted under any agreement (including any non-competition
or confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair her ability to perform the duties and obligations
required hereunder. Executive further agrees that she will not divulge to the
Company any confidential information and/or trade secrets belonging to others,
including Executive’s former employers, nor will the Company seek to elicit from
Executive such information. Consistent with the foregoing, Executive will not
provide to the Company, and the Company will not request, any documents or
copies of documents containing such information.
 
 

 
 
7. Confidential Information.
 
(a) Executive acknowledges that the Company will give Executive access to
certain highly-sensitive, confidential, and proprietary information belonging to
the Company (or third parties who may have furnished such information under
obligations of confidentiality), relating to and used in the Company’s business
(collectively, “Confidential Information”). Executive acknowledges that, unless
otherwise available to the public, Confidential Information includes, but is not
limited to, the following categories of Company related confidential or
proprietary information and material: financial statements and information;
budgets, forecasts, and projections; business and strategic plans; marketing,
sales, and business development strategies; research and development projects;
records relating to any intellectual property developed by, owned by,
controlled, or maintained by the Company; information related to the Company’s
inventions, research, products, designs, methods, formulae, techniques, systems,
processes; customer lists; non-public information relating to the Company’s
customers, suppliers, distributors, or investors; the specific terms of the
Company’s agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, or contractor with which the Company may be
associated from time to time; and any and all information relating to the
operation of the Company’s business which the Company may from time to time
designate as confidential or proprietary or that Executive reasonably knows
should be, or has been, treated by the Company as confidential or proprietary.
Confidential Information encompasses all formats in which information is
preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof.
 
(b) Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.
 
(c) Executive acknowledges that the Confidential Information is owned or
licensed by the Company (or is possessed by the Company with the permission of
its owner); is unique, valuable, proprietary and confidential; derives
independent actual or potential commercial value from not being generally known
or available to the public; and is subject to reasonable efforts to maintain its
secrecy. Executive hereby relinquishes, and agrees that she will not at any time
claim, any right, title or interest of any kind in or to any Confidential
Information.
 
(d) During and after her employment with the Company, Executive will hold in
trust and confidence all Confidential Information, and will not disclose any
Confidential Information to any person or entity, except in the course of
performing duties assigned by the Company or as authorized in writing by the
Company. Executive further agrees that during and after her employment with the
Company, Executive will not use any Confidential Information for the benefit of
any third party, except in the course of performing duties assigned by the
Company or as authorized in writing by the Company.
 
(e) The restrictions in Section 7(d) above will not apply to any information the
extent that that Executive is required to disclose such information by law,
provided that the Executive (i) notifies the Company of the existence and terms
of such obligation, (ii) gives the Company a reasonable opportunity to seek a
protective or similar order to prevent or limit such disclosure, and (iii) only
discloses that information actually required to be disclosed.
 
(f) Return of Property. Upon request during employment and immediately at the
termination of her employment, Executive will return to the Company all
Confidential Information in any form (including all copies and reproductions
thereof) and all other property whatsoever of the Company in her possession or
under her control. If requested by the Company, Executive will certify in
writing that all such materials have been returned to the Company. Executive
also expressly agrees that immediately upon the termination of her employment
with the Company for any reason, Executive will cease using any secure website,
computer systems, e-mail system, or phone system or voicemail service provided
by the Company for the use of its employees.
 
8. Assignment of Inventions.
 
(a) Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
the Company or relate to the business of the Company, whether or not patentable
or registrable under copyright or similar statutes or subject to analogous
protection (“Inventions”), will be the sole and exclusive property of the
Company or its nominees, and Executive will and hereby does assign to the
Company all rights in and to such Inventions upon the creation of any such
Invention, including, without limitation: (i) patents, patent applications and
patent rights throughout the world; (ii) rights associated with works of
authorship throughout the world, including copyrights, copyright applications,
copyright registrations, mask work rights, mask work applications and mask work
registrations; (iii) rights relating to the protection of trade secrets and
confidential information throughout the world; (iv) rights analogous to those
set forth herein and any other proprietary rights relating to intangible
property; and (v) divisions, continuations, renewals, reissues and extensions of
the foregoing (as applicable), now existing or hereafter filed, issued or
acquired (collectively, the “IP Rights”).
 
 

 
 
(b) For avoidance of doubt, if any Invention falls within the definition of
“work made for hire” as such term is defined in 17 U.S.C. § 101, such
Invention(s) will be considered “work made for hire” and the copyright of such
Invention(s) will be owned solely and exclusively by the Company. If any
Invention does not fall within such definition of “work made for hire” then
Executive’s right, title and interest in and to such Invention(s) will be
assigned to the Company pursuant to Section 8(a) above.
 
(c) The Company and its nominees will have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at the Company’s expense, to: (i)
reasonably assist the Company in obtaining and from time to time enforcing such
IP Rights relating to Inventions, and (ii) execute and deliver to the Company or
its nominee upon reasonable request all such documents as the Company or its
nominee may reasonably determine are necessary or appropriate to effect the
purposes of this Section 8, including assignments of inventions. Such documents
may be necessary to: (1) vest in the Company or its nominee clear and marketable
title in and to Inventions; (2) apply for, prosecute and obtain patents,
copyrights, mask works rights and other rights and protections relating to
Inventions; or (3) enforce patents, copyrights, mask works rights and other
rights and protections relating to Inventions. Executive’s obligations pursuant
to this Section 8 will continue beyond the termination of Executive’s employment
with the Company. If the Company is unable for any reason to secure Executive’s
signature to any lawful and necessary document required to apply for or execute
any patent, trademark, copyright or other applications with respect to any
Inventions (including renewals, extensions, continuations, divisions or
continuations in part thereof), Executive hereby irrevocably designates and
appoints the Company and its then-current Chairman of the Board of MEDITE Cancer
Diagnostics as Executive’s agent and attorney-in-fact to act for and in behalf
and instead of Executive, to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, trademarks, copyrights or other rights thereon with the same legal
force and effect as if executed by Executive.
 
(d) The obligations of Executive under Section 8(a) above will not apply to any
Invention that Executive developed entirely on her own time without using the
Company’s equipment, supplies, facility or trade secret information, except for
those Inventions that (i) relate to the Company’s business or actual or
demonstrably anticipated research or development, or (ii) result from any work
performed by Executive for Company. Executive will bear the burden of proof in
establishing the applicability of this subsection to a particular circumstance.
 
9. Restrictive Covenants.
 
(a) Purpose. Executive understands and agrees that the purpose of this Section 9
is solely to protect the Company’s legitimate business interests, including, but
not limited to its confidential and proprietary information, customer
relationships and goodwill, and the Company’s competitive advantage, and is not
intended to impair, nor will it impair, Executive’s ability or right to work or
earn a living. Therefore, Executive agrees to be subject to restrictive
covenants under the following terms.
 
(b) Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.
 
(i) “Business” means (A) the research, development, production, marketing, sale
and distribution of products, technologies and consumables used in histology and
cytology on a worldwide basis. and (B) the business(es) in which the Company was
engaged at the time of, or during the twelve (12) month period prior to, the
termination of Executive’s employment with the Company for any reason.
 
(ii) “Company Employee” means any person who is or was an employee or consultant
of the Company at the time of, or during the twelve (12) month period prior to,
the termination of Executive’s employment with the Company for any reason.
 
(iii) “Customer” means any person or entity who is or was a customer or client
of the Company at the time of, or during the twelve (12) month period prior to,
the termination of Executive’s employment with the Company for any reason and
with whom Executive had dealings on behalf of the Company in the course of her
employment with the Company.
 
(iv) “Prospective Customer” means any person or entity to whom, within the six
(6) months prior to the termination of Executive’s employment the Company had
submitted proposals to for services of which Executive has knowledge, whether or
not such proposals have yet to be executed into contracts; provided that the
Company has a legitimate expectation of doing business with such person or
entity and provided further that Executive had material business contacts with
such person or entity on behalf of the Company, whether such contact was
initiated by the person or entity or by Executive.
 
 

 
 
(v) “Restricted Period” means the period commencing on the date of termination
of Executive’s employment with the Company for any reason and ending twelve (12)
months after such date, provided, however, that this period will not run during
any time Executive is in violation of this Section 9, it being the intent of the
parties that the Restricted Period will be extended for any period of time in
which Executive is in violation of this Section 9.
 
(vi) “Restricted Territory” means the entire world, it being understood that the
Company’s business is worldwide in scope. In the event that the preceding
definition of Restricted Territory is deemed by a court of competent
jurisdiction to be too broad to be enforced under the circumstances, then
“Restricted Territory” will mean (A) any country in which the Company does
business as of the date of termination of Executive’s employment with the
Company for any reason, including without limitation any country in which the
Company has offices, facilities, customers or employees; (B) the United States
of America; and (C) any State, province, or similar political subdivision to
which the Executive directed or in which Executive performed employment-related
activities on behalf of the Company at the time of, or during the twelve (12)
month period prior to, the termination of Executive’s employment with the
Company for any reason.
 
(c) Non-Competition. During her employment with the Company, Executive will not,
on her own behalf or on behalf of any other person, engage in any business
competitive with or adverse to that of the Company. In addition, during her
employment with the Company and during the Restricted Period, Executive will not
hold a position based in or with responsibility for all or part of the
Restricted Territory, with any person or entity engaging in the Business,
whether as employee, consultant, or otherwise, in which Executive will have
duties, or will perform or be expected to perform services for such person or
entity, that is or are the same as or substantially similar to the position held
by Executive or those duties or services actually performed by Executive for the
Company within the twelve (12) month period immediately preceding the
termination of Executive’s employment with the Company, or in which Executive
will use or disclose or be reasonably expected to use or disclose any
confidential or proprietary information of the Company for the purpose of
providing, or attempting to provide, such person or entity with a competitive
advantage with respect to the Business.
 
(d) Non-Solicitation. During her employment with the Company and during the
Restricted Period, Executive will not, directly or indirectly, on Executive’s
own behalf or on behalf of any other party:
 
(i)
Call upon, solicit, divert, encourage or attempt to call upon, solicit, divert,
or encourage any Customer or Prospective Customer for purposes of marketing,
selling, or providing products or services to such Customer or Prospective
Customer that are competitive with those offered by the Company;
 
(ii)
Accept as a customer any Customer or Prospective Customer for purposes of
marketing, selling, or providing products or services to such Customer or
Prospective Customer that are competitive with those offered by the Company;
 
(iii)
Induce, encourage, or attempt to induce or encourage any Customer to reduce,
limit, or cancel its business with the Company; or
 
(iv)
Solicit, induce, or attempt to solicit or induce any Company Employee to
terminate her or her employment or engagement with the Company.
 
(e) Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement (i) are essential elements of
Executive’s employment by the Company and are reasonable given Executive’s
access to the Company’s Confidential Information and the substantial knowledge
and goodwill Executive will acquire with respect to the business of the Company
as a result of her employment with the Company, and the unique and extraordinary
services to be provided by Executive to the Company; and (ii) are reasonable in
time, territory, and scope, and in all other respects.
 
(f) Judicial Modification. Should any part or provision of this Section 9 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability will not render invalid, void, or
unenforceable any other part or provision of this Agreement. The parties further
agree that if any portion of this Section 9 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the parties intend that the Court will, to the maximum extent permitted
by law, replace the invalid or unreasonable terms with terms that are valid and
enforceable and that come closest to expressing the intention of such invalid or
unenforceable terms.
 
 
 

 
 
10. Enforcement. Executive acknowledges and agrees that the Company will suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under Sections 7, 8 or 9 of this Agreement and that monetary damages
would be inadequate to compensate the Company for such breach. Accordingly,
Executive agrees that, in the event of a breach by Executive of any of
Executive’s obligations under Sections 7, 8 or 9 of this Agreement, the Company
will be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief in order to prevent or to restrain any such
breach. The Company will be entitled to recover its costs incurred in connection
with any action to enforce Sections 7, 8 or 9 of this Agreement, including
reasonable attorneys’ fees and expenses.
 
11. Advertising Waiver. Executive agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company and/or its
affiliates, in which the Executive’s name and/or pictures of the Executive taken
in the course of the Executive’s provision of services to the Company and/or its
affiliates, appear. The Executive hereby waives and releases any claim or right
the Executive may otherwise have arising out of such use, publication or
distribution.
 
12. Miscellaneous.
 
(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements (whether written or oral and whether express or implied) between the
parties to the extent related to such subject matter.
 
(b) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns and,
in the case of Executive, heirs, executors, and/or personal representatives. The
Company may freely assign or transfer this Agreement to an affiliated company or
to a successor following a merger, consolidation, sale of assets, or other
business transaction. Executive may not assign, delegate or otherwise transfer
any of Executive’s rights, interests or obligations in this Agreement without
the prior written approval of the Company.
 
(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.
 
(d) Notices. Any notice pursuant to this Agreement must be in writing and will
be deemed effectively given to the other party on (i) the date it is actually
delivered by personal delivery of such notice in person or overnight courier
service (such as FedEx); or (ii) three days after its deposit in the custody of
the U.S. mail, certified or registered postage prepaid, return receipt
requested; in each case to the appropriate address shown below (or to such other
address as a party may designate by notice to the other party):
 
 If to Executive:
 Susan Weisman
 
 816 Hampton Court
 
 Weston, Florida 33326
 
 
 If to Company: 

 MEDITE Cancer Diagnostics, Inc.
 
 4203 SW 34TH Street
 
 Orlando, Florida 32811
 
 Attention: Chairman Board of Directors

 
(e) Amendments and Waivers. No amendment of any provision of this Agreement will
be valid unless the amendment is in writing and signed by the Company and
Executive. No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving party. The failure of a party at
any time to require performance of any provision of this Agreement will not
affect such party’s rights at a later time to enforce such provision. No waiver
by a party of any breach of this Agreement will be deemed to extend to any other
breach hereunder or affect in any way any rights arising by virtue of any other
breach.
 
(f) Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.
 
 

 
 
(g) Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement will be construed as if
drafted jointly by the Company and Executive and no presumption or burden of
proof will arise favoring or disfavoring the Company or Executive by virtue of
the authorship of any provision in this Agreement. All words in this Agreement
will be construed to be of such gender or number as the circumstances require.
 
(h) Survival. The terms of Sections 6, 7, 8, 9, 10, 11, and 12 will survive the
termination of this Agreement for any reason.
 
(i) Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.
 
(j) Governing Law. This Agreement will be governed by the laws of the State of
Florida without giving effect to any choice or conflict of law principles of any
jurisdiction.
 
(k) Venue. The parties agree that any litigation arising out of or related to
this Agreement or Executive’s employment by Company will be brought exclusively
in any state or federal court in Orange County, Florida. Each party (i) consents
to the personal jurisdiction of said courts, (ii) waives any venue or
inconvenient forum defense to any proceeding maintained in such courts, and
(iii) except as expressly provided above, agrees not to bring any proceeding
arising out of or relating to this Agreement or Executive’s employment by
Company in any other court.
 
 
IN WITNESS WHERREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
EXECUTIVE:
 
 
 
 
/s/ Susan Weisman 
Susan Weisman
 
COMPANY:
 
MEDITE Cancer Diagnostics, Inc.
 
 
By: /s/ David Patterson                                    

Chief Executive Officer

 
 
 
 
